Exhibit 10.45
 
 
AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS




THIS AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS ("Amendment No.1"), is entered
into on May 20, 2016 ("Effective Date"), by and among CANNASYS, INC., a Nevada
corporation ("CannaSys"), B44, LLC, a Colorado limited liability company
("B44"), and Kodiak Capital Group, LLC, a Delaware limited liability company
("Kodiak") and amends (i) the Assignment of Promissory Notes dated as of March
24, 2016, by and between Kodiak and B44 (the "APN"), (ii) the Wrap-Around
Agreement dated as of March 24, 2016, by and between Kodiak and CannaSys (the
"WAA") and (iii) the Amended and Restated Promissory Note dated March 24, 2016
issued by CannaSys to Kodiak (the "AARSPN"); the APN, WAA, and the AARSPN are
referred to as the "Transaction Documents").


Recitals


A. On or about March 24, 2016, the parties entered into the Transaction
Documents which provided for B44's assignment of two promissory notes each in
the original principal balance of $50,000 to Kodiak (the "Original Notes").
CannaSys issued the Original Notes to B44 on June 26, 2016 ("First Note") and
August 12, 2015 ("Second Note"). As consideration for the assignment of the
Original Notes, Kodiak agreed to pay B44 $100,000. On or about March 31, 2016,
Kodiak paid $50,000 to B44 for the assignment of the First Note. The payment of
$50,000 for the assignment of the Second Note did not occur.


B. Under the WAA and relying on the terms of the Transaction Documents, CannaSys
issued Kodiak the AARSPN in the principal amount of $100,000.


C. The parties desire to amend the Transaction Documents to reflect that the
transactions contemplated thereby involved the assignment of the First Note only
for the consideration of $50,000 (not $100,000), the AARPN issued by CannaSys
has a principal amount of $50,000 not $100,000, and each party has agreed to
execute and deliver this Amendment No. 1 on the terms and conditions set forth
herein.


Agreement


NOW, THEREFORE, upon the foregoing recitals, which are incorporated herein by
reference, and for and in consideration of the mutual covenants and conditions
in this Amendment No. 1 and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1. Amendments to Transaction Documents. The Transaction Documents are each
hereby amended as follows:


(a) Assignment of Promissory Notes. Under the APN, B44 assigned the First Note
for the consideration of $50,000. The Second Note was not assigned and remains
outstanding.


(b) Wrap-Around Agreement. The WAA only applies to the First Note and the AARSPN
issued by CannaSys and delivered to Kodiak under the WAA is in the original
principal amount of $50,000 not $100,000.


(c) Amended and Restated Promissory Note. The AARSPN is in the principal amount
of $50,000 not $100,000 and CannaSys execute and deliver to Kodiak a Second
Amended and Restated Promissory Note that will replace the AARPN.
1

--------------------------------------------------------------------------------



2. General.


(a) Except as amended hereby, the Transaction Documents shall continue in full
force and effect in accordance with their respective terms. Reference to this
Amendment need not be made in the Transaction Documents or any other instrument
or document executed in connection therewith, or in any certificate, letter, or
communication issued or made pursuant to, or respecting, the Transaction
Documents, any reference in any of such items to the Transaction Documents being
sufficient to refer to the applicable Transaction Document, as amended.


(b) Any terms capitalized but not otherwise defined herein shall have the
respective meanings set forth in the Transaction Documents as applicable.


(c) This Amendment No. 1 shall be construed in accordance with the laws of the
state of California without regard to conflict of laws rules that would result
in the application of the substantive laws of another jurisdiction.


(d) The parties may deliver this Amendment No. 1 by fax or email and may execute
it in counterparts, each of which will be an original and both of which will
constitute the same instrument. An electronically-stored copy or photocopy of
the original, executed Amendment No. 1 will be deemed an original.


IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date set forth above.




CANNASYS, INC.
 
 
KODIAK CAPITAL GROUP, LLC
 
       
By:
/s/ Michael A. Tew
 
/s/ Ryan Hodson
Name:
Michael A. Tew
 
Ryan Hodson
Title:
CEO
 
Managing Member
       
B44, LLC
                   
By:
/s/ Dave Berlin
     
Dave Berlin, Manager
   



2

--------------------------------------------------------------------------------